State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 15, 2016                   522728
________________________________

In the Matter of WADE BRIGGS,
                    Petitioner,
      v

ANTHONY J. ANNUCCI, as Acting               MEMORANDUM AND JUDGMENT
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   October 25, 2016

Before:   Peters, P.J., Garry, Lynch, Devine and Mulvey, JJ.

                             __________


     Wade Briggs, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (William E.
Storrs of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

      Petitioner, a prison inmate, was charged in a misbehavior
report with drug use after his urine twice tested positive for
THC. Following a tier III disciplinary hearing, petitioner was
found guilty, and that determination was affirmed upon
administrative appeal with a modified penalty. This CPLR article
78 proceeding ensued.

      We confirm. The misbehavior report, positive drug test
results and related documentation provide substantial evidence to
support the finding that petitioner had used drugs (see Matter of
                              -2-                  522728
Walker v Annucci, 129 AD3d 1414, 1415 [2015]; Matter of Merritt v
Fischer, 108 AD3d 993, 994 [2013]). Petitioner did not request
that the author of the misbehavior report testify at the hearing,
contrary to his contention, and the Hearing Officer was under no
obligation to do so for him (see Matter of Tulloch v Fischer, 90
AD3d 1370, 1371 [2011]; Matter of Hernandez v Selsky, 62 AD3d
1177, 1178 [2009]; Matter of Retamozzo v New York State Dept. of
Correctional Servs., 31 AD3d 1083, 1084 [2006]). Furthermore,
the record demonstrates that petitioner was provided with all of
the urinalysis testing documentation mandated by the pertinent
regulations (see 7 NYCRR 1020.4 [f] [1] [iv]; 1020.5 [a]).
Petitioner's remaining contentions have been examined and found
to be without merit.

     Peters, P.J., Garry, Lynch, Devine and Mulvey, JJ., concur.




      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court